WARDEN, J.
Epitomized Opinion
George Fetters was found guilty in the killing of Edward Moyer, on August 23, 1922, and judgment was entered accordingly in the Mercer Common Pleas. Fetters claimed that written statements were obtained from him by actual force and putting in fear. Evidence was offered by Fetters tending to prove he was not at the Moyer farm on the night in question and most of this evidence was objected to by the state and excluded by the Court.
The court also refused to admit time cards and time sheets indicating when Fetters worked on August 23, and 24, such refusal being prejudical error. State v. Norman 103 OS 541. The Court of Appeals held:
For refusal of the trial court to permit the defendant to offer evidence showing his whereabouts on August 23, and 24, 1922, for refusal to entertain evidence of the time sheets; and for refusal to admit evidence tending to prove that Fetters was at another place other than the Moyer farm on August 23, 1922, and for the action of the court in unduly restricting the defendant in cross examinations of state’s witnesses this case is reversed.
Judgment accordingly.